DETAILED ACTION
This Office Action is responsive to the Amendment filed 20 May 2022.  Claims 1-

18 and 23-25 are now pending.  The Examiner acknowledges the amendments to 

claims 1, 2, 4, 8, 9, 12, 14 and 18, as well as the cancellation of claims 19-22 and the 

addition of claims 23-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8, 12, 15 and 18 are objected to because of the following informalities: at line 1 of claims 5 and 15, “encourages” should apparently read –directs--; and at lines 3 and 4 of claims 8 and 18, “encourages” should apparently read –directs--; at line 7 of claim 12, “the control mechanism that is configured to” should apparently read --the control mechanism, wherein the computer is configured to--; and at line 14 of claim 12, “identifying” should apparently read –identify--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 18 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 8, it is unclear if “successive apertures” is the same as or different than “a plurality of apertures” recited at line 9 of claim 1. A suggested amendment to claim 8 is –successive apertures of the plurality of apertures,--.
At line 2 of claim 9, it is unclear if “a plurality of apertures” is the same as or different than “a plurality of apertures” recited at line 9 of claim 1.
At line 3 of claim 18, it is unclear if “successive apertures” is the same as or different than “a plurality of apertures” recited at line 14 of claim 12. A suggested amendment to claim 8 is –successive apertures of the plurality of apertures,--.
At line 1 of claim 23, it is unclear if “dynamic collimator rotation” is the same as or different than “dynamic collimator rotation” recited at line 6 of claim 1.  
At line 1 of claim 24, it is unclear if “dynamic collimator rotation” is the same as or different than “dynamic collimator rotation” recited at line 11 of claim 12.  
Claim 23 at lines 2-3 recites “…that is different than an axis of rotation of a radiation source”.  It is unclear, based on this recitation, if “a radiation source” is being positively recited or not.  Further, the claim is indefinite because a radiation source is not previously recited.  
Claim 24 at lines 2-3 recites “…that is different than an axis of rotation of a radiation source”.  It is unclear, based on this recitation, if “a radiation source” is being positively recited or not.  Further, the claim is indefinite because a radiation source is not previously recited.  
Claim 25 at lines 8-9 recites “…that is different than an axis of rotation of a radiation source”.  It is unclear, based on this recitation, if “a radiation source” is being positively recited or not.  Further, the claim is indefinite because a radiation source is not previously recited.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craft et al. (“Multicriteria VMAT optimization”).  Regarding claim 25, Craft et al. (hereinafter Craft) discloses a method comprising: receiving, using at least one processor (which would implement “VMERGE” algorithm), a representation of a subject comprising information related to target (target coverage) and non-target volumes of interest (organ-at-risk sparing) (page 686, “Methods”, “Results” and “Conclusions”);  generating, using the at least one processor, an objective function (dose distribution quality) based on the representation of the subject (page 686, “Methods”); and performing an iterative optimization process (“VMERGE”) using the objective function to generate a dynamic collimator VMAT plan, wherein the objective function accounts for dynamic collimator rotation that includes a rotation of a collimator (page 695, second paragraph beginning with “Other extensions to the proposed approach include collimator rotation…”).  While the recitation “about a first axis that is different than an axis of rotation of a radiation source” has been found indefinite, a rotation of a collimator would be about an axis. Craft further discloses irradiating the subject in accordance with the dynamic collimator VMAT plan (page 695, last paragraph before “Acknowledgements”; and page 687, last paragraph).  

Allowable Subject Matter
16.	Claims 1-7 and 11-17 are allowable over the prior art of record, pending resolution of the objections noted above.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1-7 and 11, while the prior art teaches a method for treating a subject using a dynamic collimator volumetric modulated arc therapy (“VMAT’”) plan, the method comprising: receiving a representation of the subject comprising information related to target and non- target volumes of interest; generating an objective function based on the representation of the subject, wherein the objective function accounts for dynamic collimator rotation; performing an iterative optimization process using the objective function to generate the dynamic collimator VMAT plan; and irradiating the subject in accordance with the dynamic collimator VMAT plan, the prior art of record does not teach or fairly suggest a method for treating a subject using a dynamic collimator volumetric modulated arc therapy (“VMAT’”) plan as claimed by Applicant, further comprising identifying an aperture shape for a plurality of apertures by minimizing the objective function in the iterative optimization process.  
17.	Regarding claims 12-17, while the prior art teaches a volumetric modulated arc therapy (““VMAT”) system comprising: a radiation source configured to generate and direct radiation to a subject; a gantry housing the radiation source and configured to rotate about an axis of rotation; a control mechanism configured to control the rotation of the gantry and a delivery of radiation from the radiation source to a target volume in the subject; and a computer in communication with the control mechanism that is configured to: receive a representation of the subject comprising information related to target and non-target volumes of interest; generate an objective function based on the representation of the subject, wherein the objective function accounts for dynamic collimator rotation; perform an iterative optimization process using the objective function to generate a dynamic collimator VMAT plan; and generate and provide control signals to the control mechanism, in accordance with the dynamic collimator VMAT plan, to irradiate the subject, the prior art of record does not teach or fairly suggest a volumetric modulated arc therapy (““VMAT”) system as claimed by Applicant, wherein the computer is further configured to identify an aperture shape for a plurality of apertures by minimizing the objective function in the iterative optimization process.  
18.	Claims 8-10, 18, 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
19.	Applicant’s arguments filed 20 May 2022 with respect to the rejection of claims 4 and 12-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

20.	Applicant’s arguments filed 20 May 2022 with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.  The rejection of claims 1-11 under 35 U.S.C. 101 have been withdrawn. 

21.	Applicant’s arguments filed 20 May 2022 with respect to the rejection of claims 1-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  The rejection of claims 1-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 9,764,162.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791